Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “US sieve size” in claim 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fritter (CA 2546538 A1).
For claim 1, Fritter discloses a pet litter (as seen in the title) comprising dried particles (as discussed in [0029] and in [0068]) of compacted material (as discussed in [0064]: “high pressure agglomeration process, a low pressure agglomeration process”, “a roll press compaction process”, and in [0068]: “compaction”) comprising expanded perlite (as discussed in [0007]), wherein the dried particles further comprise a binder (as discussed in [0029]) comprising starch (as discussed in [0057]), wherein the dried particles have a density of about 25.0 Ib/ft3 to about 55.0 Ib/ft3 (as shown in Table 1 on page 19, the composite of particles has a density of 57 Ib/ft3  when the particles are compacted using a roll press compaction process) and wherein the dried particles do not comprise clay (as discussed in [0028], [0029], [0031]: “other absorbent materials suitable for use as animal litter may be used in place of the absorbent clay(s) discussed herein”). 
It is noted that the values of the density and pressure as disclosed by Fritter fall slightly outside of the claimed ranges. However, given the term “about” as used in the claim, it would have been obvious to one having ordinary skill in the art before the effective filing date to determine the most effective density with the claimed ranges, that provides a light-weight, absorbent pet litter. (See In re Aller, 105 USPQ 233.)
For claim 2, Fritter discloses the pet litter of claim 1, wherein the dried particles of compacted material have a moisture content from about 0.25 wt. % to about 10.0 wt. % (as discussed in [0069]: “In one embodiment, the moisture content of the composites is less than about 15% by weight, generally in the range of 8-13% by weight.”). 
For claim 6, Fritter discloses the pet litter of claim 1, wherein the dried particles of compacted material have a size from US sieve size 8 to 30 mesh (as discussed in [0048]: “light-weighting materials having the following mean particle diameters: about 1500 microns or less; about 500 microns or less; ranging from about 1 to about 100 microns.” where the Applicant admits, the diameter of particles smaller than 595 microns equates to smaller than 30 mesh).
For claim 9, Fritter discloses the pet litter of claim 1, wherein the dried particles have an attrition less than or about 5.0% (as shown in Table 2 on page 21, the attrition of the composite is 4.5% in sample 1D).
For claim 10, Fritter discloses the pet litter of claim 1, wherein the litter is a non-clumping litter that does not contain a clumping agent.
For claim 11, Fritter discloses the pet litter of claim 1, wherein the litter is a clumping litter comprising a clumping agent (as discussed in [0057]: binders).
For claim 12, Fritter discloses the pet litter of claim 11, wherein the clumping agent is selected from the group consisting of bentonite, guar gum, starches, xanthan gum, gum Arabic, gum acacia, silica gel, and mixtures thereof (as discussed in [0057]).
For claim 13, Fritter discloses the pet litter of claim 1, further comprising an additive selected from the group consisting of an odor control agent, a fragrance, an anti-microbial agent, an anti-sticking agent, an agent for controlling pH, a dye (as discussed in [0059]), a coloring agent, a de-dusting agent, a disinfectant, and combinations thereof.
For claim 14, Fritter discloses the pet litter of claim 13, wherein the odor control agent is activated carbon (as discussed in [0054]).
For claim 16, Fritter discloses the pet litter of claim 1, wherein the dried particles of compacted material consist essentially of expanded perlite (as discussed in [0007]), starch (as discussed in [0057]) and water (as discussed in [0029]).


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fritter (CA 2546538 A1) in view of Wang et al. (U.S. Patent Application Publication No. 2007/0169709).
For claim 7, Fritter fails to specifically disclose the pet litter of claim 1, wherein the dried particles comprise about 1.0 wt. % to about 4.0 wt. % of starch. However, Wang et al. teaches a pet litter comprising dried particles (as discussed in [0009]), wherein the dried particles further comprise a binder (as discussed in [0025]) comprising starch and the dried particles comprise about 1.0 wt. % to about 4.0 wt. % of starch (as discussed in [0025]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dried particles of Fritter to include about 1.0 wt. % to about 4.0 wt. % of starch as taught by Wang et al. for the advantage of increasing the clumping strength for ease in removing soiled litter, thus ensuring a litter box stays cleaner longer.
For claim 15, Fritter fails to specifically disclose the pet litter of claim 1, wherein the starch is cereal starch. However, Wang et al. teaches a pet litter comprising dried particles (as discussed in [0009]), wherein the dried particles further comprise a binder (as discussed in [0025]) comprising starch and wherein the starch is cereal starch (as discussed in [0025]: “starches, such as wheat paste (a pregelatinized starch)”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dried particles of Fritter to include cereal starch as taught by Wang et al. for the advantage of increasing the clumping strength for ease in removing soiled litter, thus ensuring a litter box stays cleaner longer.

Clam 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fritter (CA 2546538 A1) in view of Dent et al. (WO 99/56869 A1).
For claim 8, Fritter fails to specifically disclose the pet litter of claim 1, wherein the dried particles comprise about 50 wt. % to about 85 wt. % expanded perlite. However, Dent teaches, in the same field of endeavor, liquid absorbent granules comprising a lightweight aggregate comprising expanded perlite (as discussed on page 2, lines 3-4), wherein dried particles (as discussed on page 5, line 12) comprise about 50 wt. % to about 85 wt. % expanded perlite (as discussed on page 2, lines 3-4: “up to 50 per cent by weight”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the dried particles of Fritter to include about 50 wt. % to about 85 wt. % expanded perlite as taught by Dent et al. for the advantages of providing a highly absorbent material to solidify liquid waste and providing a significant weight reduction to easily transport the litter.


Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. 
Applicant argues “Fritter discloses a composite particle comprising an agglomerated mixture of... a plurality of particles of at least one absorbent clay material... (Summary of the Invention, emphasis added). To be clear, the disclosure in Fritter is to animal litter composites comprising clay. Absorbent clay(s) is a preferred absorbent material, paragraph [0031], and each example includes clay (Table 1 and FIG. 2, FIG. 3, FIG. 4, FIG. 5, FIG. 6 and FIG. 7). Fritter does not teach or suggest a pet litter comprising dried particles of compacted material comprising expanded perlite and a binder comprising starch without 6Examiner: Clerkley, Danielle AAttorney Docket: 14155-US-NPSerial No. 17/109012clay and one of skill in the art would not arrive at a composition comprising expanded perlite and starch without clay in light of the disclosure in Fritter.”
The Examiner respectfully disagrees with the Applicant’s assertion. The reference to Fritter clearly contemplates a pet litter comprising alternative absorbent materials, that do not include clay. As discussed in [0031] of Fritter, “other absorbent materials suitable for use as animal litter may be used in place of the absorbent clay(s) discussed herein”. Thus, one having ordinary skill in the art would recognize how to make a pet litter comprising dried particles (as discussed in [0029] and in [0068]) of compacted material (as discussed in [0064]: “high pressure agglomeration process, a low pressure agglomeration process”, “a roll press compaction process”, and in [0068]: “compaction”) comprising expanded perlite (as discussed in [0007]), wherein the dried particles further comprise a binder (as discussed in [0029]) comprising starch (as discussed in [0057]), wherein the dried particles have a density of about 25.0 Ib/ft3 to about 55.0 Ib/ft3 (as shown in Table 1 on page 19, the composite of particles has a density of 57 Ib/ft3  when the particles are compacted using a roll press compaction process) and wherein the dried particles do not comprise clay (as discussed in [0031]), as claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643